Case 1:21-cv-01009-DNH-ML Document 16-22 Filed 09/22/21 Page 1 of 4




          Exhibit V
     Case 1:21-cv-01009-DNH-ML Document 16-22 Filed 09/22/21 Page 2 of 4




                  COVID-19 Vaccines & Fetal Cell Lines
In various stages of vaccine development and manufacturing, some of the COVID-19 vaccines
used cells originally isolated from fetal tissue (often referred to as fetal cells), some of which
were originally derived from an aborted fetus. The use of fetal cell lines is a very sensitive and
important topic within some faith communities and among individuals with concerns about the
ethics of using materials derived in this way.

It is crucial for everyone to have all of the appropriate information to make a fully informed
decision regarding COVID-19 vaccination. For those with questions or concerns about the use of
fetal cell lines in vaccine development, please view the information presented in this handout
and keep the following considerations in mind when making your vaccine decision:
     • For us to break the chain of disease transmission and protect our community from
         COVID-19, we will need the vast majority of the public to get vaccinated against the
         virus.
     • Vaccinating not only protects you, but may also protect your family, friends, and those in
         our community most vulnerable to severe disease from COVID-19.
     • The risks and benefits of COVID-19 vaccination will vary from person to person, and
         individuals may want to consider discussing this with their own healthcare provider.
     • Several religious and bioethics groups have reviewed and commented on the ethical
         considerations of receiving the current COVID-19 vaccines. Many of those considerations
         are cited below.
     • While vaccine supply remains limited, you may not be given a choice on which COVID-19
         vaccine you can receive.
     • Individuals may want to consider having a personal conversation with their faith leader
         or someone experienced in bioethics.


                    Why are fetal cells used to make vaccines?
Historical fetal cell lines were derived in the 1960’s and 1970’s from two elective abortions and
have been used to create vaccines for diseases such as hepatitis A, rubella, and rabies. Abortions
from which fetal cells were obtained were elective and were not done for the purpose of vaccine
development.

The fetal cell lines being used to produce some of the potential COVID-19 vaccines are from two
sources:
   ● HEK-293: A kidney cell line that was isolated from a fetus in 1973 (undisclosed origin,
       from either a spontaneous miscarriage or an elective abortion)
   ● PER.C6: A retinal cell line that was isolated from an aborted fetus in 1985

Any vaccine that relies on these historic cell lines will not require nor solicit new abortions.



                                                                                   Updated 4/20/2021
     Case 1:21-cv-01009-DNH-ML Document 16-22 Filed 09/22/21 Page 3 of 4




To develop and manufacture some vaccines, pharmaceutical companies prefer human cell lines
over other cells because 1) viruses need cells to grow and the viruses tend to grow better in cells
from humans than animals (because they infect humans), 2) fetal cells can be used longer than
other cell types, and 3) fetal cells can be maintained at low temperatures, allowing scientists to
continuing using cell lines from decades ago. While fetal cell lines may be used to develop or
manufacture COVID-19 vaccines, the vaccines themselves do not contain any aborted fetal
cells. A comprehensive list of COVID-19 vaccines in development and any connection to
abortion-derived cell lines is available here.


Were the Pfizer and Moderna COVID-19 vaccines developed using fetal
                             cell lines?
The mRNA COVID-19 vaccines produced by Pfizer and Moderna do not require the use of any
fetal cell cultures in order to manufacture (produce) the vaccine.

Early in the development of mRNA vaccine technology, fetal cells were used for “proof of
concept” (to demonstrate how a cell could take up mRNA and produce the SARS-CoV-2 spike
protein) or to characterize the SARS-CoV-2 spike protein.

The Pfizer and Moderna vaccines were found to be ethically uncontroversial by the pro-life
policy organization the Charlotte Lozier Institute. Further, the Secretariat of Pro-Life Activities, a
committee within the United States Conference of Catholic Bishops, has stated: “neither Pfizer
nor Moderna used an abortion-derived cell line in the development or production of the
vaccine. However, such a cell line was used to test the efficacy of both vaccines. Thus, while
neither vaccine is completely free from any use of abortion-derived cell lines, in these two cases
the use is very remote from the initial evil of the abortion…one may receive any of the clinically
recommended vaccines in good conscience with the assurance that reception of such vaccines
does not involve immoral cooperation in abortion.”


    Was the Johnson & Johnson (Janssen Pharmaceuticals) COVID-19
                vaccine developed using fetal cell lines?
The non-replicating viral vector vaccine produced by Johnson & Johnson did require the use of
fetal cell cultures, specifically PER.C6, in order to produce and manufacture the vaccine.
The Catholic Church and the Southern Baptist Ethics & Religious Liberty Commission have both
stated that receiving a COVID-19 vaccine that required fetal cell lines for production or
manufacture is morally acceptable. The U.S. Conference of Catholic Bishops goes further and
has stated: “receiving a COVID-19 vaccine ought to be understood as an act of charity toward
the other members of our community. In this way, being vaccinated safely against COVID-19
should be considered an act of love of our neighbor and part of our moral responsibility for the
common good...Given the urgency of this crisis, the lack of available alternative vaccines, and the



                                                                                   Updated 4/20/2021
     Case 1:21-cv-01009-DNH-ML Document 16-22 Filed 09/22/21 Page 4 of 4




fact that the connection between an abortion that occurred decades ago and receiving a vaccine
produced today is remote, inoculation with the new COVID-19 vaccines in these circumstances
can be morally justified.”

On March 2nd, 2021, the U.S. Conference of Catholic Bishops issued a statement which
addressed the use of Johnson & Johnson’s COVID-19 vaccine. The Bishops stated: “if one can
choose among equally safe and effective COVID-19 vaccines, the vaccine with the least
connection to abortion-derived cell lines should be chosen. Therefore, if one has the ability to
choose a vaccine, Pfizer or Moderna’s vaccines should be chosen over Johnson &
Johnson’s…While we should continue to insist that pharmaceutical companies stop using
abortion-derived cell lines, given the world-wide suffering that this pandemic is causing, we
affirm again that being vaccinated can be an act of charity that serves the common good.”

The Catholic Church has stated, “Those who, however, for reasons of conscience, refuse vaccine
produced with cell lines from aborted fetuses, must do their utmost to avoid, by other
prophylactic means and appropriate behavior, becoming vehicles for the transmission of the
infectious agent. In particular, they must avoid any risk to the health of those who cannot be
vaccinated for medical or other reasons, and who are the most vulnerable.”


                        Where can I find more information?
Some religious groups and bioethics institutes that oppose the use of aborted fetal cells in the
development or manufacturing of vaccines have noted that individuals may ethically receive
these vaccines when there are no ethically derived alternatives.

For more information from these groups on this issue, check out the following links:
    ● National Catholic Bioethics Center
    ● Pontifical Academy of Life Statement
    ● United States Conference of Catholic Bishops
    ● The Vatican – Congregation for the Doctrine of the Faith
    ● The North Dakota Catholic Conference
    ● Charlotte Lozier Institute
    ● The Pillar – The ultimate Catholic coronavirus vaccine morality explainer




                                                                               Updated 4/20/2021
